 

Exhibit 10.2

 

Execution Version

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is dated September 22, 2020 (the
“Effective Date”), by and among each of the undersigned entities (the
“Undersigned Entities” and each an “Undersigned Entity”), for itself and on
behalf of the beneficial owners listed on Exhibit A hereto (“Accounts”), if any,
for whom such Undersigned Entity holds contractual and investment authority
(each Account, as well as such Undersigned Entity exchanging Old Notes (as
defined below) hereunder, a “Holder”), and Teligent, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the Company is proposing to exchange (the “Exchange”) the Company’s
7.0% Cash / 8.0% PIK Series B Senior Unsecured Convertible Notes due 2023 (CUSIP
87960W AB0) held by the Holders listed on Exhibit A hereto (the “Old Notes”) for
a new issuance of the Company’s Zero Coupon Convertible Senior Notes due 2023
(CUSIP 87960W AJ3) (the “New Notes”), to be issued pursuant to the provisions of
that certain Indenture, dated as of the date of this Agreement (the
“Indenture”), by and between the Company and Wilmington Savings Fund Society,
FSB, as trustee (together with its successors and assigns, in such capacity, the
“Trustee”), upon the terms and conditions set forth herein and the other
Exchange Documents (defined below).

 

WHEREAS each of the Undersigned Entities understands that the Exchange is being
made without registration under the Securities Act of 1933, as amended (the
“Securities Act”), or any securities laws of any state of the United States or
of any other jurisdiction, and that the Exchange is only being offered to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act) in reliance upon a private placement exemption from registration under the
Securities Act. The New Notes will be issued pursuant to the Indenture (as
defined herein).

 

NOW THEREFORE, on, and subject to, the terms and conditions set forth in this
Agreement, the parties hereto agree as follows:

 

Article I: Terms of the Exchange

 

Pursuant to the terms hereof, each of the Undersigned Entities hereby agrees to
cause the Holders to exchange and deliver an aggregate principal amount of Old
Notes, and in exchange therefor, the Company shall issue to the Holders an
aggregate principal amount of New Notes, in each case, as set forth on Exhibit A
hereto.

 

The closing for the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than two Trading Days after the date of this Agreement. At the
Closing, (a) each of the Undersigned Entities shall cause each of its Holders to
deliver to the Company all right, title and interest in and to such Holder’s Old
Notes, as set forth on Exhibit A hereto (and no other consideration), free and
clear of any mortgage, lien (statutory or otherwise), pledge, charge, security
interest, encumbrance, title retention agreement or other title retention
device, conditional sale or security arrangement, collateral assignment, option,
right of first refusal, equity or other adverse claim thereto or other similar
encumbrance thereon (collectively, “Liens”), together with any documents of
conveyance or transfer that the Company may reasonably deem necessary or
desirable to assign, transfer to and confirm in the Company all right, title and
interest in and to such Old Notes free and clear of any Liens, and (b) the
Company shall deliver or cause to be delivered to each Holder, subject to the
terms and conditions of this Agreement, New Notes having an aggregate principal
amount, as set forth on Exhibit A, which shall be equal to six hundred ninety
Dollars ($690.00) for each one thousand Dollars ($1,000.00) of the aggregate
principal amount of the Old Notes plus any accrued and unpaid interest on the
Old Notes as of the Closing Date, and the Company hereby agrees to issue such
New Notes to such Undersigned Entity in exchange for such Old Notes.

 



 

 

 

For the avoidance of doubt, in the event of any delay in the Closing pursuant to
the immediately preceding paragraph, the Holders shall not be required to
deliver the Old Notes until the Closing occurs. Substantially concurrently with
the Closing, the Company may, subject to compliance with Section 3.37 hereof,
issue the New Notes pursuant to other exchange agreements dated on or about the
date hereof (“Other Exchange Agreements”) with other holders of the Old Notes or
the Company’s 4.75% Convertible Senior Notes due 2023 (CUSIP 87960W AA2) (the
“Other Holders”). The delivery of the New Notes and the issuance thereof shall
be effected by book-entry delivery of an interest in a global security pursuant
to DWAC to each Holder in accordance with the instructions specified on Exhibit
A hereto. The Company and the Holder shall provide such respective instructions
to its respective Undersigned Entity necessary for settlement of the Exchange.
In the event the Closing does not occur, any Old Notes submitted for DWAC
withdrawal will be returned to the DTC participant that submitted the withdrawal
instruction for such Old Notes in accordance with the procedures of the
Depository Trust Company (“DTC”). Each Undersigned Entity acknowledges that all
New Notes will be issued in minimum denominations of $1,000 principal amount and
integral multiples of $1,000 thereafter in accordance with the Indenture.

 

For purposes hereof:

 

“Business Day” means any day other than a day on which federal or state banking
institutions in the Borough of Manhattan, the City of New York are authorized or
obligated by law, executive order or regulation to close.

 

“Exchange Documents” means this Agreement, the Indenture and the New Notes.

 

“Trading Day” means any day during which trading on the Nasdaq Stock Market
generally occurs.

 

Article II: Covenants, Representations and Warranties of the Undersigned
Entities and the Holders

 

Each Undersigned Entity, for itself and on behalf of each of its Holders, hereby
covenants as follows, and makes the following covenants, representations and
warranties, for itself and on behalf of each of its Holders, each of which is
true and correct in all respects as of the date hereof and shall be true and
correct in all material respects (except to the extent any such covenant,
representation or warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation or warranty shall be true and
correct in all respects) at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing indefinitely.

 

Section 2.1    Power and Authorization. The Undersigned Entity and each of its
Holders is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its formation. The Undersigned Entity has the power,
authority and capacity to execute and deliver this Agreement for itself and on
behalf of the Holders, to perform its obligations hereunder, and to consummate
the Exchange contemplated hereby. If the Undersigned Entity is executing this
Agreement on behalf of Accounts, (a) the Undersigned Entity has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Old Notes, and (iii) the principal amount of New Notes to be issued to
such Account in respect of such Account’s Old Notes.

 



2

 

 

Section 2.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Undersigned Entity and constitutes a
legal, valid and binding obligation of each of the Undersigned Entity and each
of its Holders, enforceable against each of the Undersigned Entity and each of
its Holders in accordance with its terms, except that such enforcement may be
subject to (a) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally, and (b) general principles of equity, whether such
enforceability is considered in a proceeding at law or in equity (the
“Enforceability Exceptions”). This Agreement and consummation of the Exchange
will not violate, conflict with or result in a breach of or default under
(i) the Undersigned Entity’s or any of its other Holders’ organizational
documents, (ii) any agreement or instrument to which the Undersigned Entity or
any of its other Holders is a party or by which the Undersigned Entity or any of
its other Holders or any of their respective assets are bound, or (iii) any
laws, regulations or governmental or judicial decrees, injunctions or orders
applicable to the Undersigned Entity or any other Holders, except for such
violations, conflicts or breaches under clauses (ii) and (iii) above that would
not, individually or in the aggregate, have a material adverse effect upon the
Undersigned Entity and each of its Holders taken as a whole.

 

Section 2.3    Title to the Old Notes. Each Holder is the sole beneficial owner
of the Old Notes set forth opposite its name on Exhibit A hereto (or, if there
are no Accounts, the Undersigned Entity is the sole legal and beneficial owner
of all of the Old Notes) and, at the Closing, will be the sole beneficial owner
of the Old Notes set forth opposite its name on Exhibit A hereto (or, if there
are no Accounts, the Undersigned Entity will be the sole legal and beneficial
owner of the Old Notes). The Holder has good, valid and marketable title to its
Old Notes, free and clear of any Liens (other than pledges or security interests
that the Holder may have created in favor of a prime broker under and in
accordance with its prime brokerage agreement with such broker, which will be
terminated in connection with Closing). The Holder has not, in whole or in part,
except as described in the immediately preceding sentence, (a) assigned,
transferred, hypothecated, pledged, exchanged or otherwise disposed of any of
its Old Notes or any of its rights, title to or interest in its Old Notes (other
than to the Company pursuant hereto), or (b) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to its Old Notes. Upon the Holder’s delivery of its Old Notes to
the Company pursuant to the Exchange, such Old Notes shall be free and clear of
all Liens.

 

Section 2.4    Qualified Institutional Buyer. The Holder is a “qualified
institutional buyer” within the meaning of Rule 144A promulgated under the
Securities Act.

 

Section 2.5    No Affiliate Status. The Holder is not, and has not been during
the consecutive three month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company. To its knowledge, the Holder did
not acquire any of the Old Notes, directly or indirectly, from an Affiliate of
the Company. The Holder represents and warrants that, for purposes of Rule 144
of the Securities Act, the Holder has continuously held the Old Notes since
October 31, 2019.

 

Section 2.6    No Illegal Transactions. Each Undersigned Entity and each of its
Holders has not, directly or indirectly, and no person or entity acting on
behalf of or pursuant to any understanding with either the Undersigned Entity or
such Holder has, disclosed to a third party (other than to its legal and other
representatives) any information regarding the Exchange or engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving any of the Company’s securities)
since the time that the Undersigned Entity entered into a confidentiality
agreement with the Company regarding the Exchange, the issuance of the New
Notes, this Agreement, any other transactions contemplated hereby or an
investment in the Common Stock or other equity securities of the Company, which
agreement is dated August 28, 2020 (the “Confidentiality Agreement”). Each
Undersigned Entity and each Holder covenants that neither it nor any person or
entity acting on its behalf or pursuant to any understanding, agreement or other
arrangement with it will disclose to a third party (other than its legal and
other representatives) any information regarding the Exchange, the issuance of
the New Notes, this Agreement, any other transactions contemplated hereby or
engage, directly or indirectly, in any transactions in the securities of the
Company (including Short Sales) prior to the Disclosure Time (as defined below).
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Solely for purposes of this Section 2.6, subject to the Undersigned
Entity’s and each Holder’s compliance with their respective obligations under
the U.S. federal securities laws and the Undersigned Entity’s and the Holder’s
respective internal policies, (a) “Undersigned Entity” and “Holder” shall not be
deemed to include any employees, subsidiaries, desks, groups or Affiliates of
the Undersigned Entity or the applicable Holder that are effectively walled off
by appropriate “Fire Wall” information barriers approved by the Undersigned
Entity’s or such Holder’s respective legal or compliance department (and thus
such walled off parties have not been privy to any information concerning the
Exchange), and (b) the foregoing representations, warranties and covenants of
this Section 2.6 shall not apply to any transaction by or on behalf of an
Account that was effected without the advice or participation of, or such
Account’s receipt of information regarding the Exchange provided by, the
Undersigned Entity or the applicable Holder.

 



3

 

 

Section 2.7    Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and to
consummate the other transactions contemplated hereby and has had the
opportunity to review the Company’s filings and submissions with the Securities
and Exchange Commission (the “SEC”), including, without limitation, all
information filed or furnished pursuant to the Exchange Act, (b) the Holder has
had a full opportunity to ask questions of and receive answers from the officers
of the Company concerning the Company, their business, operations, financial
performance, financial condition and prospects, and the terms and conditions of
the Exchange, (c) the Holder, together with its professional advisers, is a
sophisticated and experienced investor and is capable of evaluating, to its
satisfaction, the accounting, tax, financial, legal and other risks associated
with the Exchange, and that such Holder has had the opportunity to consult with
its accounting, tax, financial and legal advisors to be able to evaluate the
risks involved in the Exchange and to make an informed investment decision with
respect to such Exchange, and that such Holder is capable of sustaining any loss
resulting therefrom without material injury, (d) no statement or written
material contrary to this Agreement has been made or given to the Holder by or
on behalf of the Company, any of its officers, directors or employees, or any of
their respective affiliates or representatives, (e) the terms of the Exchange
are the result of bilateral negotiations among the parties and (f) the Holder is
able to fend for itself in the Exchange, has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the prospective Exchange of the Old Notes and the investment in the New
Notes and has the ability to bear the economic risks of its investment and can
afford the complete loss of such investment.

 

The Holder specifically understands and acknowledges that, on the date of this
Agreement and on the Closing Date, the Company may have in its possession
non-public information that could be material to the market price of the Old
Notes, the New Notes and the Company’s Common Stock into which such Old Notes
and New Notes are convertible. The Holder hereby represents and warrants that,
in entering into this Agreement and consummating the transactions contemplated
hereby (including, without limitation, the Exchange), it does not require the
disclosure of such non-public information to it by the Company in order to
consummate the Exchange and make an investment in the New Notes (other than
disclosure of all material terms of the Exchange (to the extent not previously
publicly disclosed), which shall be disclosed by the Company prior to the
Disclosure Time), and hereby waives any and all present or future claims against
the Company, any of its officers, directors or employees, or any of their
respective affiliates or representatives arising out of or relating to the
Company’s failure to disclose any such non-public information to the Holder
(other than with respect to the disclosure of all material terms of the Exchange
(to the extent not previously publicly disclosed), which shall be disclosed by
the Company prior to the Disclosure Time).

 



4

 

 

Section 2.8    Tax Consequences of the Exchange. The Holder understands that the
tax consequences of the Exchange will depend in part on its own tax
circumstances. The Holder acknowledges that it must consult its own tax adviser
about the federal, foreign, state and local tax consequences peculiar to its
circumstances.

 

Section 2.9    Tax Reporting. On or prior to the Closing Date, the Undersigned
Entity shall deliver to the Company completed IRS Forms W-9 or W-8, as
applicable, with regards to each Holder. The Company and its agents shall be
entitled to deduct and withhold from any consideration payable pursuant to this
Agreement such amounts as may be required to be deducted or withheld under
applicable law unless such Form W-9 or W-8 provided pursuant to the immediately
preceding sentence establishes that such Holder is entitled to an exemption from
(or reduction in the rate of) withholding. To the extent any such amounts are
withheld and remitted to the appropriate taxing authority, such amounts shall be
treated for all purposes as having been paid to the Holder to whom such amounts
would have been paid.

 

Article III: Covenants, Representations and Warranties of the Company

 

The Company hereby covenants as follows, and makes the following covenants,
representations and warranties, each of which is true and correct in all
respects as of the date hereof and shall be true and correct in all material
respects (except to the extent any such covenant, representation or warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation or warranty shall be true and correct in all respects) at
the Closing, to each Undersigned Entity and the Holders, and all such covenants,
representations and warranties shall survive the Closing indefinitely.

 

Section 3.1    Power and Authorization. The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power,
authority and capacity to execute and deliver this Agreement and the applicable
Exchange Documents, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby. No material consent, approval,
order or authorization of, or material registration, declaration or filing with
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its Subsidiaries (each, a “Governmental
Entity”) is required on the part of the Company in connection with the
execution, delivery and performance by it of this Agreement and the applicable
Exchange Documents, and the consummation by the Company of the Exchange, except
as may be required under any state or federal securities laws or the rules of
any national securities exchange on which the Company’s shares of common stock
are traded.

 

Section 3.2    Valid and Enforceable Agreement; No Violations. This Agreement
has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. The execution of this Agreement and each other
Exchange Document, and consummation of the Exchange, will not violate, conflict
with or result in a breach of or default under (a) the charter, bylaws or other
organizational documents of the Company, (b) any agreement or instrument to
which the Company is a party or by which the Company (or any of its assets) are
bound, or (c) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company, except for such violations,
conflicts or breaches under clauses (b) and (c) above that would not,
individually or in the aggregate, have a Material Adverse Effect (defined
below).

 



5

 

 

For purposes hereof:

 

“Material Adverse Effect” means any event, occurrence, fact, condition or
change, that, individually or in the aggregate, results, or would reasonably be
likely to result, in a material adverse effect on the condition (financial or
otherwise) or in the earnings, prospects, business, properties, surplus or
results of operations of the Company and its Subsidiaries (as defined herein),
taken as a whole; provided, however, that any event, occurrence, fact, condition
or change arising out of or attributable to, directly or indirectly: (i) general
economic or political conditions; (ii) conditions generally affecting the
pharmaceuticals industry in the US and Canada; (iii) changes in financial or
securities markets in general; (iv) acts of war (whether or not declared), armed
hostilities or terrorism, or the escalation or worsening thereof; or (v) changes
in applicable laws or accounting rules, including U.S. generally accepted
accounting principles (“GAAP”), in each case, shall not be deemed, either alone
or in combination, to constitute a Material Adverse Effect; provided, further,
that, notwithstanding the immediately preceding proviso, any event, occurrence,
fact, condition or change referred to in clauses (i) through (iii) and (v)
immediately above shall only be taken into account in determining whether a
Material Adverse Effect has occurred or would reasonably be likely to occur to
the extent that such event, occurrence, fact, condition or change has a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
compared to other entities whose primary business is in the pharmaceuticals
industry in the U.S. and Canada.

 

“Senior Credit Facilities” means the credit facilities, as amended from time to
time, under (i) that certain First Lien Revolving Credit Agreement, dated as of
December 13, 2018, by and among the Company, the subsidiaries of the Company
from time to time party thereto as guarantors, the lenders from time to time
party thereto and ACF FINCO I LP, as administrative agent and collateral agent,
and (ii) that certain Second Lien Credit Agreement, dated as of December 13,
2018, by and among the Company, the subsidiaries of the Company from time to
time party thereto as guarantors, the lenders from time to time party thereto
and Ares Capital Corporation, as administrative agent and collateral agent.

 

Section 3.3    Authorization of the New Notes. The New Notes to be issued by the
Company to the Holders under this Agreement will be in the form contemplated by
the Indenture, have been duly authorized by the Company for issuance pursuant to
this Agreement and the Indenture, when issued will have been duly executed by
the Company in accordance with the terms of the Indenture and, when
authenticated in the manner provided for in the Indenture and delivered and paid
for in accordance with the terms of the Exchange, will be validly issued and
delivered and will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by the Enforceability Exceptions. Upon the
Company’s delivery of the New Notes to the Holder (or any Undersigned Entity)
pursuant to the Exchange, such New Notes will be entitled to the benefits of the
Indenture and shall be free and clear of all Liens created by the Company.

 

Section 3.4    Indenture. The Indenture has been duly and validly authorized by
the Company and, on the Closing Date, will be duly executed and delivered by the
Company, and assuming due authorization, execution and delivery by the Trustee,
will constitute the valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by the Enforceability Exceptions.

 



6

 

 

Section 3.5    Exemption from Registration. Assuming the accuracy of the
representations and warranties of the Holders and each other Holder executing an
Exchange Agreement, (a) the issuance of the New Notes in connection with the
Exchange pursuant to this Exchange Agreement is exempt from the registration
requirements of the Securities Act; (b) the New Notes issued to the Holder
and/or the Undersigned Entity (1) will be issued in compliance with all
applicable state and federal laws concerning the issuance of the New Notes and
(2) will be issued to the Holders through the facilities of DTC; and (c) the
Indenture is not required to be qualified under the Trust Indenture Act of 1939,
as amended. The New Notes, when issued, will not be of the same class as
securities listed on a national securities exchange registered under Section 6
of the Exchange Act, or quoted in a U.S. automated inter-dealer quotation
system, within the meaning of Rule 144A(d)(3)(i) under the Securities Act. For
the purposes of Rule 144 promulgated under the Securities Act, the Company
acknowledges that, assuming the accuracy of each Holder’s representations and
warranties hereunder, the holding period of the Holder’s New Notes may be tacked
onto the holding period of the Old Notes and the Company agrees not to take a
position contrary thereto. 

 

Section 3.6 Validity of Underlying Common Stock. The New Notes will, at the
Closing, be convertible into shares of Common Stock, par value $0.01 per share
of the Company (the “Conversion Shares”) in accordance with the terms of the
Indenture. Upon execution and delivery of the Indenture by the Company, the
Conversion Shares will be duly authorized and reserved by the Company for
issuance upon conversion of the New Notes and, when issued upon conversion of
the New Notes in accordance with the terms of the New Notes and the Indenture,
will be validly issued, fully paid and non-assessable, and the issuance of the
Conversion Shares will not be subject to any preemptive, participation, rights
of first refusal or other similar rights in effect as of the Closing Date. For
the purposes of Rule 144 promulgated under the Securities Act, the Company
acknowledges that, assuming the accuracy of each Holder’s representations and
warranties hereunder, the holding period of the Conversion Shares may be tacked
onto the holding period of the Old Notes and the New Notes and the Company
agrees not to take a position contrary thereto.

 

Section 3.7    Listing Approval. At the Closing, the Conversion Shares shall be
approved for listing on the Nasdaq Stock Market, subject to the notice of
issuance.

 

Section 3.8    Disclosure. Prior to 9:00 a.m. prevailing Eastern time on the day
after the date hereof (the “Disclosure Time”), the Company shall issue a
publicly available press release or file with the SEC a Current Report on
Form 8-K disclosing all material terms of the Exchange (to the extent not
previously publicly disclosed). The Company hereby agrees and acknowledges that
(a) the Company has not provided to the Undersigned Entity or any Holder (or any
of their respective affiliates) any material non-public information with respect
to the Company other than (i) the material terms of the Exchange and
(ii) certain other information that is no longer material non-public information
by reason of cleansing disclosure made prior to the date hereof (or that has
become immaterial and stale by reason of the passage of time), (b) between the
signing of this Exchange Agreement and the Closing, the Company shall not
provide any material non-public information to the Undersigned Entity or any
Holder (or any of their respective affiliates), and (c) the Company agrees that
any non-use and/or non-trading obligations of the Undersigned Entity or any
other Holder (or any of their respective affiliates) to the Company, whether
written or oral (including under the Confidentiality Agreement), is hereby
terminated as of the Disclosure Time (whether or not the Company makes the
public disclosure required by the first sentence of this Section 3.8). Without
the prior written consent of the Undersigned Entity, the Company shall not
disclose the name of the Undersigned Entity or any Holder in any filing or
announcement, unless such disclosure is required by applicable law, rule,
regulation or legal process based on advice of counsel.

 



7

 

 

Section 3.9    Investment Company Act.  The Company is not and, after giving
effect to the transactions contemplated by this Agreement, will not be required
to register as an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the SEC thereunder.

 

Section 3.10    Organization and Qualification of the Company’s Subsidiaries.
Each of the Company’s subsidiaries (which, for purposes of this Agreement, shall
mean (a) any corporation more than 50% of whose voting stock having by the terms
thereof power to elect a majority of the directors of such corporations at the
time owned by the Company directly or indirectly and (b) any partnership,
association, joint venture or other entity in which the Company directly or
indirectly has more than 50% voting equity interest at the time, in each case of
clauses (a) and (b) that provides or is required to provide a guarantee of the
Company’s obligations in respect of the New Notes (each, a “Subsidiary” and
collectively, the “Subsidiaries”)) is a direct or indirect wholly owned
subsidiary of the Company. Each Subsidiary has been duly incorporated or
organized, as the case may be, is validly existing as a corporation or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization, has the power and authority
(corporate or other) to own its property and to conduct its business and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect. All of the issued and outstanding shares of capital
stock or other equity interests of each Subsidiary have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all Liens (other than Liens
granted to secure the Senior Credit Facilities).

 

Section 3.11    Common Stock. All of the outstanding shares of Common Stock have
been duly authorized and validly issued, are fully paid and non-assessable and
were issued in compliance with applicable securities laws. None of the
outstanding shares of Common Stock is entitled or subject to any preemptive
right, right of participation, right of maintenance, right of repurchase or
forfeiture, subscription right or any similar right and none of the outstanding
shares of Common Stock is subject to any right of first refusal. The description
of the Common Stock conforms in all material respects to all statements relating
thereto contained in the Company’s reports filed under the Exchange Act with the
SEC (collectively, “SEC Reports”).

 

Section 3.12    Absence of Existing Defaults and Conflicts. None of the Company
or its Subsidiaries (a) is in violation of its charter or bylaws (or any
equivalent documents) or (b) after giving effect to the Exchange and the
transactions contemplated thereby, will be in default (or with the giving of
notice or lapse of time would be in default) under any existing obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.

 

Section 3.13    No Material Adverse Effect in Business. Except as disclosed in
the SEC Reports, and other than effects on the business related primarily to
COVID-19, since March 31, 2020 through the date hereof, (a) there has been no
Material Adverse Effect, nor any development or event which would result in a
Material Adverse Effect, (b) there has been no dividend or distribution of any
kind declared, paid or made by the Company on any class of its capital stock and
(c) there has been no material adverse change in the capital stock, short-term
indebtedness, long-term indebtedness, net current assets or net assets of the
Company and its Subsidiaries.

 



8

 

 

Section 3.14    Legal Proceedings. Except as described in the SEC Reports, there
is no legal or governmental action, investigation or proceeding pending or, to
the Company’s knowledge, threatened against the Company or its Subsidiaries (a)
asserting the invalidity of any of the Exchange Documents; (b) seeking to
prevent the issuance of the New Notes or the consummation of any of the
transactions provided for in the Exchange Documents; or (c) that would
materially and adversely affect the ability of the Company to perform its
obligations under, or the validity or enforceability of, any of the Exchange
Documents.

 

Section 3.15    Possession of Permits. The Company and its Subsidiaries have all
requisite power and authority, and all authorizations, approvals, orders,
licenses in the various states in which they do business, certificates and
permits of and from regulatory or governmental officials, bodies and tribunals
that are necessary to own or lease their respective properties (collectively,
“Permits”), in each case, that are material to the Company taken as a whole. The
Company and its Subsidiaries, as applicable, are in compliance with the terms
and conditions of all such Permits, except where the failure so to comply would
not, singly or in the aggregate, result in a Material Adverse Effect. All of the
Permits are valid and in full force and effect, except where the invalidity of
such Permits or the failure of such Permits to be in full force and effect would
not result in a Material Adverse Effect, and the Company has not received any
notice of proceedings by a Governmental Entity relating to the revocation or
modification of any such Permits which, singly or in the aggregate, may
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.16    Title to Property. The Company and its Subsidiaries have good
and marketable title to all real property owned by them and good title to all
other properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims or defects, restrictions or
encumbrances of any kind except such as (A) are described in the SEC Reports or
(B) would not, singly or in the aggregate, result in a Material Adverse Effect;
and all of the leases and subleases of real property of the Company and its
Subsidiaries, considered as one enterprise, and under which the Company or any
of its Subsidiaries holds properties described in the SEC Reports, are in full
force and effect, with such exceptions as do not materially interfere with the
use made or proposed as of the date hereof to be made of such property by the
Company and its subsidiaries.

 

Section 3.17    Intellectual Property. The Company and its Subsidiaries own,
license or otherwise have rights in all United States and foreign patents,
trademarks, service marks, tradenames, copyrights, trade secrets and other
proprietary rights necessary for the conduct of their business as currently
carried on and as proposed to be carried on, in each case, as described in the
SEC Reports (collectively and together with any applications or registrations
for the foregoing, the “Intellectual Property”). Except as specifically
described in the SEC Reports, (a) no third parties have obtained rights to any
such Intellectual Property from the Company, other than licenses granted in the
ordinary course and rights that would not have a Material Adverse Effect; (b) to
the Company’s knowledge, there is no infringement or misappropriation by third
parties of any such Intellectual Property; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any such Intellectual Property, and
the Company is unaware of any facts that would form a reasonable basis for any
such claim; (d) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity,
enforceability or scope of any such Intellectual Property, and the Company is
unaware of any facts that would form a reasonable basis for any such claim;
(e) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company has, or any of its products,
product candidates or services described in the SEC Reports that infringes,
misappropriates or otherwise violates, or would infringe upon, misappropriate or
otherwise violate, upon the commercialization of such products, product
candidates or services described in the SEC Reports, any patent, trademark,
copyright, trade secret or other proprietary right of others, and the Company is
unaware of any facts that would form a reasonable basis for any such claim;
(f) to the Company’s knowledge, there is no patent or patent application that
contains claims that cover or may cover any Intellectual Property described in
the SEC Reports as being owned by or licensed to the Company, or that is
necessary for the conduct of its business as currently conducted or
contemplated, or that interferes with the issued or pending claims of any such
Intellectual Property; (g) to the Company’s knowledge, there is no prior art or
public or commercial activity of which the Company is aware that may form a
reasonable basis to render any patent held by the Company invalid or any patent
application held by the Company unpatentable that has not been disclosed to the
U.S. Patent and Trademark Office; and (h) the Company has not committed any act
or omitted to undertake any act for which the effect of such commission or
omission would reasonably be expected to render the Intellectual Property
invalid or unenforceable, in whole or in part, except to the extent such
invalidity or unenforceability would not reasonably be expected to have a
Material Adverse Effect. To the Company’s knowledge, none of the technology
employed by the Company has been obtained or is being used by the Company in
violation of the rights of any person or third party. There are no outstanding
options, licenses or agreements of a material nature relating to the
Intellectual Property owned by the Company that are required to be described in
the SEC Reports and are not described therein as so required.

 



9

 

 

Section 3.18    Absence of Labor Dispute. No labor disputes with the employees
of the Company or any of its Subsidiaries exist or, to the knowledge of the
Company, are imminent that would, individually or in the aggregate, result in a
Material Adverse Effect.

 

Section 3.19    Accounting Controls and Disclosure Controls. The Company
maintains internal control over financial reporting (as defined under Rule
13a-15 and 15d-15 under the Exchange Act and the rules and regulations of the
Commission promulgated thereunder) in compliance with the requirements of the
Exchange Act and a system of internal accounting controls sufficient to provide
reasonable assurances that (a) transactions are executed in accordance with
management’s general or specific authorization; (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (c) access to assets is permitted
only in accordance with management’s general or specific authorization; (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (e) the interactive data in eXtensible Business Reporting
Language contained or incorporated by reference in the SEC Reports fairly
presents the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. Except
as disclosed in the SEC Reports, since June 30, 2020, there has been (x) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (y) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
Except as disclosed in the SEC Reports, the Company and each of its Subsidiaries
maintain a system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 under the Exchange Act and the rules and regulations of
the Commission promulgated thereunder) that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
and is accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure. As
disclosed in the Company’s Quarterly Report on Form 10-Q for the quarter ended
June 30, 2020, as of June 30, 2020, the Company’s management, with participation
of the Company’s Chief Executive Officer and Chief Financial Officer, carried
out evaluations of the design and operation of the Company’s disclosure controls
and procedures as required by Rule 13a-15 of the Exchange Act, and based upon
that evaluation, the Company’s Chief Executive Officer and Chief Financial
Officer concluded that, as of June 30, 2020, the design and operation of the
Company’s disclosure controls and procedures were not effective to accomplish
their objectives at the reasonable assurance level.

 



10

 

 

Section 3.20    Compliance with the Sarbanes-Oxley Act. There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, in each case, to comply in all material
respects with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

 

Section 3.21    Financial Statements. The audited financial statements of the
Company as of and for the period ended December 31, 2019 (together with the
related schedules and notes thereto, the “Audited Financial Statements”)
contained in the Company’s Form 10-K for the period ended December 31, 2019 have
been prepared, and fairly present, in all material respects, the assets,
liabilities, equity, financial condition, results of operations and cash flows
of the Company at the respective dates and for the respective periods (as the
case may be) indicated, in accordance with GAAP consistently applied throughout
such period (except as specified therein). The unaudited interim financial
statements of the Company as of and for the period ended June 30, 2020 (“Interim
Financial Statements” and, together with the Audited Financial Statements, the
“Financial Statements”) contained in the Company’s Form 10-Q for the period
ended June 30, 2020 have been prepared in conformity with GAAP and present
fairly in all material respects the information required to be stated therein.
Since the respective dates of the Financial Statements contained in the
Company’s SEC Reports, there has been no change which could, or any development
that would, reasonably be expected to (a) have a Material Adverse Effect, (b)
adversely affect the issuance or validity of the New Notes or (c) adversely
affect the consummation of any of the transactions contemplated by any of the
Exchange Documents.

 

Section 3.22    No Undisclosed Liabilities. The Company does not have any
material liabilities, whether known or unknown, asserted or unasserted, absolute
or contingent, accrued or unaccrued, liquidated or unliquidated, and due or to
become due, including any liability for taxes (and there is no past or present
fact, situation, circumstance, condition or other basis for any present or
future action, suit, proceeding, hearing, charge, complaint, claim or demand
against the Company giving rise to any such liability), except (a) for
liabilities set forth in the Financial Statements; and (b) normal fluctuation in
the amount of the liabilities referred to in clause (a) above occurring in the
ordinary course of business of the Company since the date of the most recent
balance sheet included in the Financial Statements.

 

Section 3.23    Payment of Taxes. All U.S. federal income tax returns of the
Company and its Subsidiaries required by applicable law to be filed have been
filed and all material taxes shown by such returns or otherwise assessed, which
are due and payable, have been paid, except assessments against which appeals
have been or will be promptly taken and as to which adequate reserves have been
provided. The Company and its Subsidiaries have filed all other tax returns that
are required to have been filed by them pursuant to applicable foreign, state,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect, and the Company and its Subsidiaries have
paid all taxes due pursuant to such returns or pursuant to any assessment
received by the Company and its Subsidiaries, except for such taxes, if any, (i)
as are being contested in good faith and as to which adequate reserves have been
established by the Company or (ii) where the failure to pay such taxes would not
result in a Material Adverse Effect.

 



11

 

 

Section 3.24    Foreign Corrupt Practices Act. None of the Company, any of its
Subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, or affiliate acting on behalf of the Company or any of its
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA. The Company and its Subsidiaries have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

Section 3.25    Anti-Money Laundering Laws. The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any Governmental Entity (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any
Governmental Entity involving the Company or any of its Subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

Section 3.26    OFAC. None of the Company, any of its Subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company or any of its Subsidiaries is an
individual or entity currently the subject or target of any sanctions
administered or enforced by the U.S. Government, including, without limitation,
the U.S. Department of the Treasury’s Office of Foreign Assets Control, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”). Except as
permitted by U.S. and other applicable law, the Company is not located,
organized or resident in a country or territory that is the subject of Sanctions
(including, without limitation, Burma, Cuba, Iran, North Korea, Sudan and
Syria); and the Company will not directly or indirectly lend, contribute or
otherwise make available funds to any subsidiaries, joint venture partners or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions or in any other manner that will result in
a violation by any individual or entity (including any individual or entity
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

 

Section 3.27    Cybersecurity. Except as disclosed in the SEC Reports, (a) to
the knowledge of the Company, there has been no security breach or incident,
unauthorized access or disclosure, or other compromise of or relating to the
Company or its Subsidiaries information technology and computer systems,
networks, hardware, software, data and databases (including the data and
information of their respective customers, employees, suppliers, vendors and any
third-party data maintained, processed or stored by the Company and its
Subsidiaries, and any such data processed or stored by third parties on behalf
of the Company and its Subsidiaries), equipment or technology (collectively, “IT
Systems and Data”) that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, (b) neither the Company nor its
Subsidiaries have been notified in writing of, and, to the Company’s knowledge,
there is no presently existing event or condition that would result in, any
security breach or incident, unauthorized access or disclosure or other
compromise to their IT Systems and Data that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect and (c) the
Company and its Subsidiaries have implemented appropriate controls, policies,
procedures, and technological safeguards reasonably designed to maintain and
protect the integrity, continuous operation, redundancy and security of their IT
Systems and Data as required by applicable law. The Company and its Subsidiaries
are presently in compliance in all material respects with all applicable laws or
statutes and all applicable judgments, orders, rules and regulations of any
court or arbitrator or governmental or regulatory authority, internal policies
and applicable contractual obligations relating to the privacy and security of
IT Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification, except for such
noncompliance as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 



12

 

 

Section 3.28    No Finder’s Fees. Except as contemplated by this Agreement or as
otherwise previously disclosed to each of the Undersigned Entities, the Company
has neither paid, nor is a party to any contract or agreement to pay, to any
person or entity any compensation for soliciting another to consummate the
Exchange and there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
for a commission, finder’s fee or other like payment in connection with the
Exchange.

 

Section 3.29    No Integration. Neither the Company, nor any other person acting
on behalf of the Company, has, directly or indirectly, solicited any offer to
buy, sold or offered to sell any security which is or would be integrated with
the Exchange pursuant to the Securities Act, the rules and regulations
thereunder or the interpretations thereof by the SEC.

 

Section 3.30    Absence of Further Requirements. No consent, approval,
authorization, or order of, or filing or registration with, any Governmental
Entity is required for the consummation of the transactions contemplated by this
Agreement and the Indenture in connection with the Exchange and the transactions
contemplated thereby, other than (a) the filing of a notice of listing of
additional shares and related materials with the Nasdaq Stock Market and (b) any
filings under the Exchange Act, which have been or will be made when and how
required.

 

Section 3.31    Accountants. Deloitte & Touche LLP, who has audited the
Company’s Audited Financial Statements included in the SEC Reports, are
registered independent public accountants as required by the Securities Act and
the rules and regulations promulgated thereunder and by the rules of the Public
Company Accounting Oversight Board.

 

Section 3.32    Compliance with Law. Except as disclosed in the SEC Reports,
none of the Company nor its Subsidiaries have been advised in writing that the
Company and its Subsidiaries are not conducting business in compliance with all
applicable laws, rules and regulations of the jurisdictions in which they are
conducting business, including, without limitation, all applicable local, state
and federal laws and regulations, except, in each case, where failure to be so
in compliance, individually or in the aggregate, would not result in a Material
Adverse Effect. Except as disclosed in the SEC Reports, the Company is, and
since January 1, 2018 has been, in compliance in all material respects with the
Federal Food, Drug & Cosmetics Act, and the applicable regulations administered
thereunder by the Food and Drug Administration (“FDA”), the Public Health
Service Act and any other similar applicable law administered by the FDA or
other comparable Governmental Entity responsible for regulation of the
development, clinical testing, manufacturing, sale, marketing, distribution and
importation or exportation of drug and biopharmaceutical products of similar
nature to those developed by the Company (each, a “Drug Regulatory Agency”),
except, in each case, for any noncompliance, either individually or in the
aggregate, which would not result in a Material Adverse Effect. Except as
disclosed in the SEC Reports, no investigation, claim, suit, proceeding, audit
or other action by any Governmental Entity is pending or, to the Company’s
knowledge, threatened against the Company. There is no agreement, judgment,
injunction, order or decree binding upon the Company which (a) has or would
reasonably be expected to have the effect of prohibiting or materially impairing
any business practice of the Company, any acquisition of material property by
the Company or the conduct of business by the Company in any material respect as
currently conducted, (b) is reasonably likely to have an adverse effect on the
Company’s ability to comply with or perform any covenant or obligation under any
Exchange Document or (c) is reasonably likely to have the effect of preventing,
delaying, making illegal or otherwise interfering in any material respect with
the Exchange or the issuance of the New Notes. Except as disclosed in the SEC
Reports, there are no proceedings pending or, to the Company’s knowledge,
threatened with respect to an alleged material violation by the Company of the
Federal Food, Drug & Cosmetics Act and the FDA regulations adopted thereunder,
the Public Health Service Act or any other similar law administered or
promulgated by any Drug Regulatory Agency. All clinical, pre-clinical and other
studies and tests conducted by or on behalf of, or sponsored by, the Company, or
in which the Company or its current products or product candidates have
participated, were and, if still pending, are being, conducted in all material
respects in accordance with applicable standard medical and scientific research
procedures and in compliance in all material respects with the applicable
regulations of any applicable Drug Regulatory Agency and other applicable law.
The Company and its Subsidiaries hold all required governmental authorizations
issuable by any Drug Regulatory Agency necessary for the conduct of the business
of the Company as currently conducted, and development, clinical testing,
manufacturing, marketing, distribution and importation or exportation, as
currently conducted, of any of its products or product candidates.

 



13

 

 

Section 3.33    Related Party Transactions. There are no relationships between
or among the Company, on the one hand, and its affiliates, officers or directors
on the other hand, or between any Subsidiary, on the one hand, and its
affiliates, officers or directors on the other hand, that are required to be
described under applicable securities laws in the SEC Reports, that is not so
described in such filings.

 

Section 3.34    Off-Balance Sheet Arrangements. There is no transaction,
arrangement or other relationship between the Company or any Subsidiary and an
unconsolidated or other off-balance sheet entity that (a) is required to have
been described under applicable securities laws in the SEC Reports that is not
so disclosed or (b) otherwise would be reasonably likely to result in a Material
Adverse Effect. There are no such transactions, arrangements or other
relationships with the Company or any Subsidiary that may create material
contingencies or liabilities that have not been otherwise disclosed by the
Company in the SEC Reports as required by applicable law.

 

Section 3.35    Environmental Matters. There has been no storage, disposal,
generation, manufacture, transportation, handling or treatment of toxic wastes,
hazardous wastes or hazardous substances by the Company or any Subsidiary (or,
to the knowledge of the Company, any of their predecessors in interest) at, upon
or from any of the property now or previously owned or leased by the Company or
any Subsidiary, in each case, (a) in violation of any applicable law, ordinance,
rule, regulation, order, judgment, decree or permit or (b) that would require
remedial action under any applicable law, ordinance, rule, regulation, order,
judgment, decree or permit, except, in each of the cases of the foregoing
clauses (a) and (b), where such violation or remedial action would not,
individually or in the aggregate, have a Material Adverse Effect. There has been
no spill, discharge, leak, emission, injection, escape, dumping or release of
any kind into such property or into the environment surrounding such property of
any toxic wastes, medical wastes, solid wastes, hazardous wastes or hazardous
substances due to or caused by the Company or any Subsidiary which, in each
case, would reasonably be expected to have a Material Adverse Effect.

 



14

 

 

Section 3.36    Nasdaq Listing. The shares of Common Stock are listed on the
Nasdaq Stock Market. Except as described in the SEC Reports, (a) the Company has
not received any delisting notice relating to the shares of Common Stock listed
on the Nasdaq Stock Market and (b) the Company is in compliance with the
applicable current listing and governance rules and requirements of the Nasdaq
Stock Market.

 

Section 3.37    Terms and Conditions of Other Agreements. The terms of any Other
Exchange Agreements with any Other Holders are not more favorable in any
material respect to such Other Holders than to the Holders under the terms of
this Agreement; it being understood that any Other Exchange Agreements with any
holder of 4.75% Convertible Senior Notes due 2023 do not contain a waiver or
release of claims. The Company shall not amend the terms of any Other Exchange
Agreement such that the terms of such Other Exchange Agreement are more
favorable to the Other Holder party thereto than the terms of this Agreement to
the Undersigned Entity and each Holder, unless the Company simultaneously causes
this Agreement to be amended to contain substantially similar terms as such
Other Exchange Agreement.

 

Article IV: Conditions to Closing.

 

Section 4.1    Conditions to the Undersigned Entities’ and Holders’ Obligations.
The obligations of each Undersigned Entity and each Holder to consummate the
transactions contemplated by this Agreement are subject to the accuracy of the
representations and warranties set forth in Article III, which shall be true and
correct in all material respects (except to the extent any such representation
or warranty is qualified by materiality or reference to Material Adverse Effect,
in which case, such representation or warranty shall be true and correct in all
respects) as of the Closing with the same effect as though such representations
and warranties had been made as of the Closing, and to the timely performance by
the Company of its covenants and obligations hereunder, and to the satisfaction
or waiver prior to or at the Closing, of each of the following conditions:

 

(a)The Company shall deliver (or cause to be delivered) the New Notes to each
Holder in the principal amounts set forth on Exhibit A hereto in accordance with
the delivery terms set forth in Article I.

 

(b)The Company shall have publicly disclosed the material terms of the
transaction on or prior to the Disclosure Time (to the extent not previously
publicly disclosed).

 

(c)The Company shall have provided evidence that it has delivered to American
Stock Transfer & Trust Company, LLC, the transfer agent of the Company, an
executed instruction letter to reserve a sufficient number of shares of Common
Stock to effectuate the maximum conversion of all New Notes issued in connection
with the Exchange.

 

(d)The Company shall have received confirmation that the Nasdaq Stock Market has
completed its review of the Exchange and the transactions contemplated thereby
and that the Conversion Shares shall be approved for listing on the Nasdaq Stock
Market, subject to the notice of issuance.

 



15

 

 

(e)The Company shall have received all necessary consents, required to
consummate the Exchange and the transactions contemplated thereby.

 

(f)The Company shall have received confirmation that the CUSIP for the New Notes
shall be eligible for custody by, and settlement through the facilities of, DTC.

 

The obligation of each Undersigned Entity and each Holder to deliver the Old
Notes is further subject to the issuance and authentication by the Trustee of
the New Notes pursuant to the terms of the Indenture, represented by one or more
global securities registered in the name of a nominee of DTC, whereby the
beneficial interests in the New Notes of such Holders will be represented
through book-entry accounts of financial institutions acting on behalf of such
beneficial owners as direct or indirect participants in DTC.

 

Section 4.2    Conditions to the Company’s Obligations. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the accuracy of the representations and warranties set forth in
Article II, which shall be true and correct in all material respects (except to
the extent any such representation or warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation or
warranty shall be true and correct in all respects) as of the Closing with the
same effect as though such representations and warranties had been made as of
the Closing, and to the timely performance by each Undersigned Entity and each
Holder, as applicable, of the their covenants and obligations hereunder, and to
the satisfaction or waiver prior to or at the Closing, of each of the following
conditions:

 

(a)The Holders shall deliver (or cause to be delivered) the Old Notes to the
Company in the principal amounts set forth on Exhibit A hereto, and in
accordance with the delivery terms set forth in Article I.

 

(b)The Company shall have entered into Other Exchange Agreements with all Other
Holders.

 

The obligation of the Company to deliver the New Notes is further subject to the
prior receipt by the Company of a valid DWAC withdrawal conforming with the
aggregate principal amount of the Old Notes to be exchanged by such Holder in
connection with the Exchange.

 

Article V: Certain Covenants

 

Section 5.1    Further Assurances. The parties hereto agree to use commercially
reasonable efforts to take, or cause to be taken, all reasonable actions, to
file, or cause to be filed, all documents and to do, or cause to be done, all
things necessary, proper or advisable to consummate the Exchange on their
account, including preparing and filing as promptly as practicable all
documentation to effect all necessary filings, consents, waivers, approvals, and
authorizations.

 

Section 5.2   Covenant Survival. The obligations of the Company under this
Article V shall survive the payment or transfer of any New Note, the
enforcement, amendment or waiver of any provision of this Agreement or the New
Notes, and the termination of this Agreement.

 

Section 5.3    Release. In consideration of the promises of the Company
contained herein, the Holder releases and discharges the Company and the
Company’s officers, directors, principals, control persons, past and present
employees, insurers, successors, and assigns (collectively, the “Company
Parties”) from all actions, cause of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against the Company Parties which Holder ever had, now has or hereafter
can, shall or may, have for, upon, or by reason of any matter, cause or thing
whatsoever, whether or not known or unknown, arising under the Old Notes. It
being understood that this Section 5.3 shall be limited in all respects to only
matters arising under or related to the Old Notes and shall under no
circumstances constitute a release, waiver or discharge with respect to the
Exchange Documents or limit the Holder from taking action for matters with
respect to the Exchange Documents or events that may arise in the future.

 



16

 

 

Article VI: Miscellaneous

 

Section 6.1    Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

 

Section 6.2    Construction. For purposes of this Agreement, the words “hereof,”
“herein,” “hereby” and other words of similar import refer to this Agreement as
a whole unless otherwise indicated. Whenever the singular is used herein, the
same shall include the plural, and whenever the plural is used herein, the same
shall include the singular, where appropriate. The term “including” means
“including but not limited to.” The word “or” shall not be exclusive. Whenever
used in this Agreement, the masculine gender shall include the feminine and
neutral genders. All references herein to Articles, Sections, Subsections,
Paragraphs and Exhibits shall be deemed references to Articles and Sections and
Subsections and Paragraphs of, and Exhibits to, this Agreement unless the
context shall otherwise require. Any reference herein to any statute, agreement
or document, or any section thereof, shall, unless otherwise expressly provided,
be a reference to such statute, agreement, document or section as amended,
modified or supplemented (including any successor section) and in effect from
time to time. All terms defined in this Agreement shall have the defined meaning
when used in any Exhibit, Schedule, certificate or other documents attached
hereto or made or delivered pursuant hereto unless otherwise defined therein.
The parties acknowledge and agree that, except as specifically provided herein,
they may pursue judicial remedies at law or in equity in the event of a dispute
with respect to the interpretation or construction of this Agreement. This
Agreement shall be interpreted and enforced in accordance with the provisions
hereof without the aid of any canon, custom or rule of law requiring or
suggesting construction against the party causing the drafting of the provision
in question.

 

Section 6.3    Governing Law. This Agreement shall in all respects be construed
in accordance with and governed by the substantive laws of the State of New
York, without reference to its choice of law rules.

 

Section 6.4    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or other electronic transmission shall be deemed
for all purposes as constituting good and valid execution and delivery of this
Agreement by such party.

 

Section 6.5    Notices. All notices or other communications required or
permitted under this Agreement shall be in writing and shall be deemed given or
delivered: (i) when delivered personally; (ii) one business day following
deposit with a recognized overnight courier service, provided such deposit
occurs before the deadline imposed by that service for overnight delivery or
(iii) when transmitted, if sent by electronic mail, provided confirmation of
receipt tis received by send and the notice is sent by an additional method
provided under this Agreement, in each case to the parties hereto as follows:

 



17

 

 

If to a Holder, to the address set forth on such Holder’s signature page to this
Agreement, with a copy (which shall not constitute notice) to:

 

[   •   ]

 

If to the Company:

 

Teligent, Inc.

105 Lincoln Avenue, PO Box 687

Buena, New Jersey 08310

Attention: Timothy B. Sawyer, President and Chief Executive Officer

Email: tsawyer@teligent.com

 

With a copy (which shall not constitute notice) to:

 

K&L Gates LLP

599 Lexington Avenue

New York, New York 10022

Attention: Whitney J. Smith

Email:  whitney.smith@klgates.com

 

and

 

K&L Gates LLP

300 South Tryon Street, 10th Floor

Charlotte, North Carolina 28202

Attention: Sean M. Jones

Email:  sean.jones@klgates.com

 

Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 

Section 6.6    Severability. In the event that any provision of this Agreement
shall be declared invalid or unenforceable by any regulatory body or court
having jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remaining portions of this Agreement.

 

Section 6.7    No Third-Party Beneficiary. Nothing in this Agreement is intended
or shall be construed to give any person, other than the parties, their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

 



18

 

 

Section 6.8    Suits. Any legal suit, action or proceeding arising out of, or
based upon, this Agreement or the transactions contemplated hereby, may be
instituted in any state or federal court located in the Borough of Manhattan,
New York, New York (each, a “New York Court”), and each party hereby waives, to
the fullest extent it may effectively do so, any objection which it may now or
hereafter have, to the laying of venue of any such proceeding and submits to the
exclusive jurisdiction of such courts in any such legal suit, action or
proceeding. Each party hereby waives irrevocably any immunity to jurisdiction to
which it may otherwise be entitled or become entitled (including sovereign
immunity, immunity to pre-judgment attachment, post-judgment attachment and
execution), in any legal suit, action or proceeding against it arising out of,
or based upon, this Agreement or the transactions contemplated hereby, that is
instituted in any New York Court. Process in any such legal suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

 

Section 6.9    WAIVER OF JURY TRIAL. Each party hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or based upon this Agreement, THE
SECURITIES or the transactions contemplated hereby.

 

Section 6.10    Survival. All representations, warranties and covenants
contained herein shall survive the execution and delivery of this Agreement and
the New Notes.

 

[Signature Page Follows.]

 



19

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

COMPANY

 

Teligent, Inc.   By:              Name:           Title:          

 

[Signature page to Note Exchange Agreement]

 



 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  “UNDERSIGNED ENTITY”:   (in its capacities described in the first paragraph
hereof)       [_________________]       By:                Name:   Title:
            

 

[Signature page to Note Exchange Agreement]

 



 

 

 

Exhibit A

 

Holder Aggregate Principal
Amount - Old Notes Aggregate Principal
Amount – New Notes DTC Number Broker Name and Contact
Information (individual’s
name, phone and email) [____________] [   •   ] [   •   ] [   •   ]

[____________]

Total [   •   ] [   •   ]    

 



 

 